Case 8:20-cv-01068-PX Document1 Filed 04/27/20 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT FOR THE STATE OF MARYLAND

 

GREENBELT, MARYLAND ae tai
CIVIL DIVISION ares ee
APR 2 7 2020

ANTONETTE JEFFERSON )

) CLani us. Series! COURT
V. ) PMOTMEOT F MAM Ace

) a Gerury
STATE BOARD OF LAW EXAMINERS, _)
etal » «PK 20CV1068

 

COMPLAINT
COMES NOW I Antonette Jefferson, by and through self as counsel pro se and
respectfully file this Complaint against the Character Committee for the Fourth Circuit, the MD
State Board of Law Examiners, and the staff of the MD State Board of Law Examiners. In
support thereof, I state that the Character Committee and State Board of Law Examiners findings
and conclusions contained material errors and omissions, that the recommendation of the
Character Committee and State Board of Law Examiners were clearly erroneous and an abuse of
discretion, the Character Committee and State Board of Law Examiner’s failure to state non-
discriminatory reasons for its recommendation was clearly erroneous and the application of the
factors regarding admission were not set forth and the implications in the respective reports were
clear error and an abuse of discretion.
PARTIES
I hereby state the parties to this matter are as follows:
1. Antonette Jefferson, Plaintiff, is a resident of Washington, DC.
2. The Maryland State Board of Law Examiners is a resident of Maryland.

3. The Character Committee for the Fourth Circuit is a resident of the State of MD.
10.

11.

Case 8:20-cv-01068-PX Document1 Filed 04/27/20 Page 2 of 16

JURISDICTION
This court has jurisdiction over the matter pursuant to the 28 U.S. Code § 1331 and 28 US.
Code § 1332.

FACTS

That on or about February 2014, I took the Maryland Bar Exam.
That on or about April 2014, I interviewed with the Character Committee.
That upon arriving, the staff was rude and condescending, essentially ignoring my
presence there in the office and holding side-bar conversations.
That I disclosed all matters to the MD Bar.
That it was stated in the interview that I may or may not be subjected to a hearing.
That on or about May 2014, I received Bar results that I was unsuccessful on the Bar.
That I performed in the top 50% of test-takers on the MBE portion of the Bar Exam.
That at this time, I disclosed a disciplinary hearing at GW Law, a traffic offense for
speeding and a charge that had been nolle prosequi’d and dismissed for simple assault.
That all of these issues stemmed from a mental health issue, where the traffic offense
occurred shortly before diagnosis, the simple assault at the time of the manic episode, and
the disciplinary hearing upon the first attempt at de-titration from medicines under the
advisement of medical professionals (not my primary physician because he was not
present at the time I arrived) at the DC Department of Mental Health.
That from 2014 to 2016, I was engaged in a full-blown manic episode.
That during the time of the manic episode, I corresponded with the MD Bar staff,

including Angela Brennan, Jeffrey Shipley, and Terry Davidson.
12.

3.

14.

15.

16.

17.

18.

rf.

20.

21.

ze

Case 8:20-cv-01068-PX Document1 Filed 04/27/20 Page 3 of 16

That during this time, I called the MD Bar several times. That I also spoke with Terry
Davidson, who sent several correspondences.

That she was rude, patronizing and condescending, interrupting when I was speaking and
attempting to hand hold through matters of the Bar which a reading of the procedures
would provide advisement with an opportunity to ask questions.

That initially upon learning that I was unsuccessful on the MD Bar, and in a manic
episode, I appeared at the MD Court for the swearing in ceremony to be sworn in and
challenge the exam results. I spoke to several people and tried to challenge the results on
the day and at the place of the ceremony.

That my actions were consistent with being in a manic episode.

That I finished the MD Bar 15 minutes early in February 2014.

That in an abundance of caution, I sent a letter to the Bar because the shoes I wore made
a loud noise as I exited the test location and I did not intend to interrupt other test-takers.
That during this time I corresponded and communicated with the DC Bar.

That I cc’d several people not immediately relevant to my matters with the DC Bar,
including cc’ing the MD Bar when I corresponded with the DC Bar during the manic
episode.

That I experienced several institutionalizations for multiple months in total from 2014-
2016.

That I took the Bar again in 2017 as a practice exam for February 2018.

That I primarily sat for the exam to determine the work needing to be done mentally,
emotionally, and in terms of academic preparation for the next administration of the

exam.
23.

24.

25.

26.

Zi.

28.

29.

30.

31.

32.

33.

34.

35.

Case 8:20-cv-01068-PX Document1 Filed 04/27/20 Page 4 of 16

That I was unsuccessful on the July 2017 MD Bar Exam.

That because I was using the test as a proxy, I was prepared for the results.

That from 2016-to present, I have engaged in significant rehabilitative work.

That I took and passed the MD Bar in February 2018, results on May 4, 2018.

That I had a hearing before the MD Character Committee on or about March 2019.

That findings of fact and conclusions of law were made. The findings were erroneous in
part. The conclusion(s) was against the weight of the evidence.

That I had a hearing before the SBLE on or about October 2020.

That the SBLE made findings of fact and conclusions of law that were erroneous.

That two of the committee members were laughing and sharing side bar conversations
during the proceeding. When I looked in their direction, they ceased the jesting. To be
clear, it appeared that they had made a decision and were having a laugh before
considering all of the evidence.

That I made a request for an extension of time to take the Oath for good cause.

That the Board, without reason, denied the request for an extension.

That I called the Board to inquire about whether a withdrawal of the application on the
basis of Character and Fitness counted toward the attempt limit and was given an evasive
answer.

That at the time of passing the Bar in February 2018, my record had been impacted by the

manic episode occurring from 2012-2016.
36.

ST.

38.

39,

40.

41.

Case 8:20-cv-01068-PX Document1 Filed 04/27/20 Page 5 of 16

CLAIMS
Discrimination
Race, Gender, Disability
Federal Civil Rights Act
Maryland Commission on Civil Rights
The State Board of Law Examiners’ staff were discriminatory, condescending, rude,
patronizing and poisoned the Board’s and Committee’s evaluation of my application.
The animus was discriminatory and the motivations quite probably jealousy and
incredulity although jealousy and discrimination cannot be easily described as emotions
of rationality and thus proof must be discerned from the circumstances.
The Character Committee made findings in this matter, but the conclusion was
inconsistent with the evidence and weight of the evidence.
The State Board of Law Examiners selectively and discriminatorily credited testimony
that was favorable to its conclusion concerning mental health rather than considering and
crediting the favorable content of the medical evidence presented.
The State Board of Law Examiners erred in stating that Petitioner had several diagnoses
in support of a conclusion when all written medical correspondence and letters, consistent
with Petitioner’s testimony, gave one specific diagnosis.
The State Board of Law Examiners erred in failing to accord due credit to Petitioner’s
career accomplishments and volunteer work, giving cursory reference to said work.
The State Roard of Law Examiners bolstered its conclusion and erred in equivocating
over Petitioner’s career, work, and volunteer accomplishments, and erred in emphasizing

an unfavorable and inaccurate current state of Petitioner’s health and comnounded the

diagnosis in contravention of the evidence.
42.

43.

44,

45.

46.

47.

Case 8:20-cv-01068-PX Document 1 Filed 04/27/20 Page 6 of 16

The State Board of Law Examiners erred by not according due credit and being generally
dismissive to Petitioner’s medical letters and evidence.

The State Board of Law Examiners erred by omitting that the titration process occurred
while working with medical personnel and that such prescriptions and dosages could only
be provided by medical personnel, thus evidencing that the titration process was not
embarked upon independent of the consent of medical personnel.

The State Board of Law Examiners erred in omitting the ultimate recommendation of all
medical evidence and dismissing the ultimate conclusions of the medical evidence that I
am equipped to practice.

The State Board of Law Examiners erred in not according credit to all of the
accomplishments achieved in the most recent four years of recovery and rehabilitation,
evidencing that the progress indicated in the medical evidence was consistent with a
pattern of good and solid discretionary decisions rather than just one “good day.”

The State Board of Law Examiners erred in using a ten-year window as the litmus test for
rehabilitation when a shorter time allocation is sufficient in the matter of a mental health
diagnosis and in also considering the many accomplishments and the intense
concentrated effort toward rehabilitate above and beyond everyday conduct engaged in
by Petitioner. Further, the committee presumably admits younger applicants (based on
the average age of law students) who may not have yet had significant life experiences,
and has rendered an adverse decision concerning Petitioner, although Petitioner’s
likelihood of practicing ethically is at least equivalent to other applicants.

The State Board of Law Examiners erred in stating that Mental Health is equivalent to

general Character issues and therefore erred in holding Petitioner to an inappropriate
48.

49.

50.

a1.

52.

33.

Case 8:20-cv-01068-PX Document 1 Filed 04/27/20 Page 7 of 16

standard and the State Board failed to consider Petitioner’s application with new
consideration independent of the Character Committee’s conclusion.

The State Board of Law Examiners erred in minimizing and omitting the circumstances
of the criminal cases and failed to state that all criminal cases were dismissed and further
failed to accord credit to Petitioner for the effort expended to have all matters dismissed.
The State Board of Law Examiners erred in not according credit to Petitioner for
managing the stresses and problems associated with mental health for approximately ten
years post-diagnosis without issue.

The State Board of Law Examiner erred in failing to accord credit to Petitioner for early
years of accomplishment pre-diagnosis, indicating the nature and general substance of
Petitioner’s Character.

The State Board of Law Examiners erred in discriminatorily using the intersection of
race, gender, and age as a general proxy for ability to manage a mental health diagnosis
instead of considering the actual and favorable facts concerning Petitioner’s management
of mental health and resultantly did not accord credit to Petitioner for the hard work and
effort expended in managing a mental health diagnosis for nearly twenty-years.

The State Board of Law Examiners erred in failing to accord credit to Petitioner in
finding that side-effects were a legitimate reason to attempt to titrate and that said
titration was conducted responsibly and that the withdrawal symptoms could not be
totally predicted and thus should not negatively reflect on Petitioner’s ability to manage a
mental health diagnosis.

The State Board of Law Examiners erred in not according credit to Petitioner for

navigating numerous stressful situations and the suggestion regarding Petitioner’s
54.

55.

56.

57.

58.

59.

Case 8:20-cv-01068-PX Document 1 Filed 04/27/20 Page 8 of 16

stability based on the timing of emails and transmission of emails sent to the Board was
clearly erroneous and an abuse of discretion.

The State Board of Law Examiners erred in not according credit to Petitioner and in
minimizing or otherwise omitting from the report the details of Petitioner’s charitable
giving, volunteer work, religious activity, helping family, character references, generally
successful management of mental health, successful (working in cooperation with GW
Law) navigation a disciplinary hearing, physical health and wellness activities, marriage,
and stress management through numerous court proceedings.

The State Board of Law Examiners erred in not according credit to Petitioner for work
conducted in the law and navigating numerous and various legal situations and court
proceedings.

The State Board of Law Examiners erred in considering civil court cases as a reason to
challenge admission given the circumstances of those civil cases.

The State Board of Law Examiners erred in failing to find sufficient and adequate
rehabilitation and in not according credit to Petitioner for having a long, consistent, and
substantial history of good character and going above and beyond the call of duty from
the time of being a child through adulthood.

That without reason or justification and despite good cause, the State Board of Law
Examiners denied my request to extend the time to taking the oath. No reason was given
for their denial.

That State Board of Law Examiners reasons for denying the application were on the basis

of sickness and illness rather than character.
60.

61.

62.

63.

64.

65

66.

67.

Case 8:20-cv-01068-PX Document 1 Filed 04/27/20 Page 9 of 16

That although the application looks like an easy disqualification, the evidence
demonstrates that the issue presented were not issue of character, but the result of a
chemical imbalance.

That the State Board of Law Examiners is penalizing on the basis of illness rather than
character.

That the actions of the State Board of Law Examiners and its staff are discriminatory.
That the State Board of Law Examiners and State Board of Law Examiner’s staff treated
my application with incredulity, making comments on the application materials that
demonstrated and suggested that the SBLE staff, despite not being board members or
having the expertise of a staff or committee, made judgments concerning the application.
That I was involuntarily committed to several hospitals over multi-month periods, which

indicates the severity and authenticity of the illness.

. That the State Board of Law Examiner’s staff automatically assumed that my actions

during the time of application stemmed from character issues rather than illness and were
ill-equipped to evaluate my conduct at the time. As a result, the State Board of Law
Examiner’s staff assessed my application on erroneous assumptions.

That I have worked diligently to rehabilitate self, and to continue to operate within my
belief system to work for the greater good.

That I have diligently and with great hopes worked in career fields and jobs that would be
considered blue collar, manual labor, or possibly unskilled despite having a law degree,
several other degrees, and having extensive work experience in the legal field and in

other positions.
68.

69.

‘ Case 8:20-cv-01068-PX Document1 Filed 04/27/20 Page 10 of 16

That I have not engaged in wrongful conduct or conduct with a wrong, illegal or bad
intent, but have been penalized for actions stemming from a mental health disorder. I
have therefore, in light of the past record and potential skepticism regarding my recent
challenges with mental health, taken on positions that have required significant humility,
patience, and endurance. I have been engaged in these types of work (driving for Uber
and Lyft; delivering food for DoorDash; delivering food for Postmates; grocery shopping
with Instacart, taking surveys on Swagbucks and Be Forthright, and Nielsen, working as
a photo and card technician at District Photo — a manufacturing factory) over several
years. To be clear, I have given over 300 trips and deliveries, traveled daily to the state
of Pennsylvania for a three-week period in the middle of the winter to work the overnight
shift at the manufacturing company, taken numerous surveys, and completed numerous
grocery shops, and maintained these duties with a smile. I have been engaged in these
work opportunities since 2016, despite having several degrees and extensive work
experience in legal positions. I think the time period from 2016 to present demonstrates
sufficient evidence of rehabilitation and should be taken in light of all the good work I
did prior to being diagnosed and battling with a mental health disorder.

That even during the time of dealing with the mental health disorder when having active
or subsiding symptoms, I worked to help others — including family members and with the
Public Defender Service to help those having cases with the DC Superior Court. That I
sought out volunteer opportunities and did work in a volunteer capacity with the Public
Defender Service, in addition to working with the Volunteer Income Tax Assistance
Program preparing taxes, and other opportunities, before the full bloom of the manic

episode.

10
70.

71.

72.

73.

. Case 8:20-cv-01068-PX Document1 Filed 04/27/20 Page 11 of 16

That much of the evidence and file reflects correspondences with the State Board of Law
Examiners Staff and DC Court of Appeals, which may not have been evident, but
demonstrated the subtle nuances of the mental health disorder. But for the disorder, those
correspondences with the DC Bar would not have occurred. To wit, I defended an appeal
(on the summary calendar) in the DC Court of Appeals. To be clear, I wrote to the
Committee on the Unauthorized Practice of Law in DC and the Court of Appeals to
inquire into and obtain confirmation of my bar status. I was not sought out by the
Committee. I wrote to them first for advice and counsel, before the series of emails
between myself and the DC Court of Appeals documented in the file.

That the correspondences with the DC Court of Appeals were not adjudicatory in nature,
but the correspondences were primarily a string of emails I sent to the DC Committee on
the Unauthorized Practice of Law, and a motion I also filed therein attempting to secure a
confirmatory status for my bar standing.

That I have managed significant stress and have undergone eye surgery, oral surgery, in
addition to managing my mental health. I have also weathered jail cells and mental
health institutions, which are some of the most difficult places to navigate. Even having
had these experiences, I recently worked with again, and externed with the Public
Defender Service in DC. I have also worked with a solo practitioner, Andrellos Mitchell,
Esq., in Washington, DC.

That the Committee and Board failed to consider all of the proactive actions I took during
the manic episode and the curative work. To be clear, although I was in a manic episode
and many difficult things happened during that time, I worked hard to preserve my

dignity and integrity during the process — navigating probate proceedings, criminal cases,

iL
74.

75.

76.

77.

Case 8:20-cv-01068-PX Document 1 Filed 04/27/20 Page 12 of 16

and civil matters where I was filing documents with the court, writing and researching
and appearing in court in defense.

That in the event a health issue were to be presented, built-in-checks would prevent and
otherwise truncate the time for any harm to the public. The nature of the illness gives
notice to others if an issue was to be presented, thus preventing undue concern with harm
to the public.

That for ten years, upon initial diagnosis, I planned to work with a medical professional
to begin the de-titration process and chose the timing based upon completing law school
and handling the underlying work in therapy — believing the disorder to be a function of
logic and emotions. However, upon learning and giving de-titration the ultimate try, I am
convinced that the issue is chemical and can only be managed with medication. My
compliance prior to 2010 and my compliance again from 2016 to present (nearing five
years), demonstrates this belief and dedication to managing the mental health disorder
appropriately.

That neither the Board, nor the Committee considered lesser sanctions such as being
supervised or under probation though none of the issues stemmed from a character issue.
That often others seem or appear to believe that it is permissible act in ways for which I
may be or am deprived of rights or privileges without consequence because of the
vulnerabilities presented by the mental health challenge. As a result, I am often called to
defend my situation (involuntary hospitalizations, etc.) and I have often not been given
the benefit of the doubt in certain other situations (arrests from my individual personal
abode and domicile as a result of phone call by someone not a resident at my abode). To

be clear, others have been dismissive of my efforts and accomplishments because I have

12
78.

79.

80.

81.

32,

83.

- Case 8:20-cv-01068-PX Document1 Filed 04/27/20 Page 13 of 16

a mental health diagnosis (presently). The inclination of many is to be condescending,
patronizing, or to attempt to treat one like a child despite my having accomplished the
same things as other similarly situated in all other regards (e.g., social interactions with
others who are aware of the diagnosis).

That I have submitted evidence of my character and fitness from the time of a child,
demonstrating that I have high character, moral, and values.

That the unanimous interim denials before the conclusion of the matters, meaning not
garnering even one vote, was unfair and a group consensus that was based on illness or
an unfamiliarity with mental health disorders. To this point, I provided medical evidence
which was dismissed as untimely although it was relevant and timely given the context
and the change in dates of the committee hearings and proceedings. The letters were
obtained throughout and during the initial evaluation period.

That the State Board of Law Examiners automatically disqualified on the basis of
disability without giving due consideration to the rehabilitation that had taken place to the
point of being before the Committee and Board.

That often people fall on hard times, but I am essentially being punished and resigned to
positions lower than which I am qualified and educated and lower level positions
generally. This is particularly true because the denial of one license has a persuasive
effect on other jurisdictions.

That the rules have changed where now there is a limit to three times for taking the MD
Bar before permission has been sought.

That prior to passing the Bar in 2018, there were only two law-related matters that gave

pause; however, upon passing the Bar issue there were greater than two because of a

13
84.

85.

86.

87.

Case 8:20-cv-01068-PX Document1 Filed 04/27/20 Page 14 of 16

subsequent manic episode for which many of the events were disclosed prior to passage.
The initial two law-matters were generally referred to as “her criminal matters.”
Sufficient consideration was not given to the circumstances, where from 2002-2004, I
was dealing with the first diagnosis of mental health and endured certain challenging
situations. To be clear, the evidence of all the volunteer work, high academic
achievement, helping family, working, and creative endeavors were not given
consideration and were glossed over with a broad stroke of alleged criminal activity (a
simple assault charge that was nolle pros’d and a traffic violation — both stemming from
my mental health issues at the time.). Further, the later instances required explanation at
the ultimate point of passing the Maryland State Bar.

That the State Board of Law Examiners did not give adequate consideration to the
rehabilitative work done to this point and did not consider all the work and effort that
goes into healing from a mental health situation.

That since the time of diagnosis, I have engaged in significant work and that work was
not only to rehabilitate for the purpose of the Bar, but are consistent with my beliefs
That the letter that was sought from a medical professional appeared to be sought to
disqualify, and seemed to be confirmed as such based on the State Board of Law
Examiner’s treatment of the Letter. That upon information and belief, regardless of the
findings in the letter, the Bar was not inclined to admit — although all issues stemmed
from a mental health issue and despite the ultimate recommendation that Bar admission is
proper.

That many Bars have considered excluding a mental health question from the application.

14
‘ Case 8:20-cv-01068-PX Document1 Filed 04/27/20 Page 15 of 16

88. That the Committee and Board’s actions were intentional with regard to discrimination
and negligent and against the great weight of the evidence with regard to certain findings.

89. That I have suffered as a result of the Committee’s and Board’s actions.

90. That the Committee’s and Board’s conduct have caused me to suffer emotional distress.

91. That the State Board of Law Examiner’s denied the license in interim against the
evidence suggesting that there was no harm to the public for which there were built in
checks and contrary to the evidence supporting a finding I am fit and have the Character
to practice.

92. That my Character and Fitness evaluation was not taken seriously, where I was sent
documents concerning other applicants and a file sent to me was named “Antonette
Jefferson.NOT,” and I was given non-committal and erroneous information by the State
Board of Law Examiners.

WHEREFORE, | respectfully request that the court find that I have successfully
fulfilled the requirements of good moral character and fitness for admission to the Maryland Bar
and hereby be admitted to the Maryland Bar effective immediately, and $1,000,000 in

compensatory and punitive damages.

 

 

6101 16" Street,
#917

Washington, DC 20011
202-253-0797 ||
antonettej paren gmail.com

15
Case 8:20-cv-01068-PX Document1 Filed 04/27/20 Page 16 of 16

CERTIFICATE OF SERVICE

 

I hereby certify a a copy of the ee was transmitted to the State Board

ath pt Micon
Examiners on this Aled LY day of 2020 by e

 

 

16
